Serial: 231563
                                                                                FILED
                       IN THE SUPREME COURT OF MISSISSIPPI                      MAY 05 2020
                                                                             OFFICE OF THE CLERK
                                No. 2020-AD-00001-SCT                          SUPREME COURT
                                                                              COURT OF APPEALS
                                            &
                                     No. 89-R-99019

IN RE: EMERGENCY ORDER RELATED TO CORONA VIRUS (COVID-19)

                       EMERGENCY ADMINISTRATIVE ORDER-9

       The Supreme Court and the Chief Justice, in his capacity as chief administrative

officer of all courts in the state, find that certain temporary amendments to the Rules and

Regulations for Mandatory Continuing Judicial Education are required to hinder the spread

of Coronavirus (COVID-19). The following temporary amendments are warranted:

       (A) Regulation 3.9 shall be temporarily suspended. Judges may complete
       their 2019-2020 CJE requirements through the method oftheir choosing, either
       online, webinars or live, in-person programs, as approved by the Committee
       on Continuing Judicial Education.

       (B) Rule 5 shall be temporarily amended to allow judges to report their
       compliance with the Rules and Regulations for Mandatory Continuing Judicial
       Education on or before September 30, 2020~

       (C)    Any judge who is unable to complete the temporarily amended
       requirements may seek a hardship exemption and/or extension from the
       Committee on Continuing Judicial Education.

       IT IS THEREFORE ORDERED that the Rules and Regulations for Mandatory

Continuing Judicial Education are temporarily amended for 2019-2020 reporting year as set

forth in this Order.

       SO ORDERED, this the       ~ day ofM       ,   2:ijlf
                                               CHAEL K. RANDOLPH,
                                             CHIEF ruSTICE
                                             FOR THE COURT

ALL JUSTICES AGREE.